            Case 5:20-cv-05497-GAM Document 10 Filed 07/30/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAUN AUSTIN,                                  :
    Petitioner,                                :
                                               :
                v.                             :      CIVIL ACTION NO. 20-CV-5497
                                               :
JOHN MORGANELLI,                               :
     Respondent.                               :

                                              ORDER

       This 30th day of July, 2021, upon review of Shaun Austin’s Petition for Writ of Habeas

Corpus (ECF No. 2) and Motion for Appointment of Counsel, Discovery and an Evidentiary

Hearing (ECF No. 6), it is ORDERED that:

       1.       The Petition is SUMMARILY DISMISSED for the reasons stated in the Court’s

Memorandum.

       2.       The Motion for Appointment of Counsel, Discovery and an Evidentiary Hearing

(ECF No. 6) is DENIED.

       3.       There is no cause to issue a certificate of appealability, pursuant to 28 U.S.C. §

2253(c), because reasonable jurists would not debate the propriety of this Court’s ruling. See

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       4.       The Clerk of Court shall CLOSE this matter.



                                               BY THE COURT:



                                                /s/ Gerald Austin McHugh
                                               GERALD A. MCHUGH, J.
